Citation Nr: 0301492	
Decision Date: 01/27/03    Archive Date: 02/04/03	

DOCKET NO.  97-21 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
for chondromalacia of the right knee, with degenerative 
joint disease.

2.  Entitlement to an evaluation in excess of 10 percent 
for chondromalacia of the left knee, with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

This case was previously before the Board in March 2000, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
is currently productive of no more than moderate 
impairment, as demonstrated by a full forced range of 
motion accompanied by pain, but no subluxation or 
instability.

2.  The veteran's service-connected left knee disability 
is currently productive of moderate impairment, as 
demonstrated by a range of motion from 0 to 120 degrees, 
with crepitus and pain, but no subluxation or instability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the right knee with degenerative 
joint disease have not been met.  38 U.S.C.A. § 1155 
(2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Code 
5258 (2002).  

2.  The criteria for a 20 percent evaluation, but no more, 
for chondromalacia of the left knee with degenerative 
joint disease have been met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, and Part 4, Code 5257 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA surgical records dated in August 1996 are to the effect 
that the veteran was seen at that time for problems 
involving a torn medical meniscus in both of his knees.  
At the time of evaluation, it was noted that he had been 
experiencing pain and swelling in both knees which was 
aggravated by squatting and twisting.  The veteran stated 
that he did not remember any specific injury, but that a 
previous MRI of his right knee had shown evidence of a 
torn meniscus.  On examination prior to surgery, there was 
evidence of trace effusion in both of the veteran's knees.  
Additionally noted was the presence of medial joint line 
tenderness, with popping and crepitation on McMurray's.  
At the time of evaluation, the  Lachman test was stable.  
The veteran subsequently underwent arthroscopy of both 
knees, with medial meniscectomy and debridement.  The 
postoperative diagnosis was of a torn medial meniscus and 
degenerative arthritis of the knees bilaterally.  

On VA orthopedic examination in March 1997, the veteran 
stated that, following an injury to his right knee in 
service, he experienced continued catching and popping, as 
well as occasional locking of his right knee.  Reportedly, 
in 1980, the veteran underwent arthroscopy, which was 
negative.  Following the continuation of symptoms, in 
August 1996, he underwent arthroscopic debridement, at 
which time he received a diagnosis of chondromalacia.  His 
right knee had never completely returned to normal.  He 
continued to experience constant pain, which was relieved 
with rest, as well as catching, popping, and snapping in 
his knees, somewhat worse on the right, and associated 
with occasional swelling.  He wore bilateral neoprene knee 
sleeves, with a rigid-hinged knee brace, which he gave him 
some support.

Regarding his left knee, the veteran stated that, in 
December 1995, he had fallen off the tailgate of a truck, 
twisting his left knee.  Following the progressive 
worsening of symptoms, in August 1996, he underwent left 
knee arthroscopy, with a diagnosis of a torn meniscus.  
Current complaints consisted of near constant chronic 
pain, which was somewhat worse with activity, and relieved 
with rest.  

On physical examination, the veteran wore bilateral knee 
braces, and walked with a stiff-legged gait, attempting to 
support himself with each step by holding on to furniture.  
The right knee showed no evidence of any warmth or 
erythema.  There was some minimal effusion, accompanied by 
moderate joint line tenderness, somewhat worse on the 
right, as well as some mild lateral joint line tenderness.  
Patellofemoral retinacular tenderness was also noted.  At 
the time of examination, there was evidence of 
patellofemoral crepitus and pain with patellar grinds.  
Range of motion of the right knee was from 25 to 85 
degrees, consistent with a limited range of motion.  He 
experienced pain at extension, and held his knee in a 
rigidly fixed 25 degrees of flexion.  There was pain at 
the extremes of flexion, and he refused to flex the knee 
beyond 85 degrees.  The right knee was stable to anterior 
and posterior, as well as varus and valgus, stressing.  

Examination of the veteran's left knee showed no evidence 
of any effusion.  There was some moderate medial joint 
line tenderness, as well as tenderness over the medial 
parapatellar retinaculum.  Further examination showed pain 
on patellar grind, with a range of motion from 22 to 88 
degrees.  He held his left knee at 22 degrees of flexion.  
The knee was stable to anterior and posterior, as well as 
varus and valgus, stress, and there was no evidence of 
instability.  There was no evidence of any asymmetry or 
significant muscular atrophy.  Sensation was normal 
distally, and motor strength was good, though it was 
difficult to coax the veteran to participate fully in the 
examination.  Radiographic studies of the knee showed some 
mild early degenerative joint disease, with subchondral 
sclerosis, somewhat worse in the medial compartment of the 
left knee.  Additionally noted were some mild changes of 
the patellofemoral compartment of both knees.  The 
pertinent diagnoses noted were right and left knee 
degenerative joint disease and patellofemoral 
chondromalacia.  In the opinion of the examiner, the 
veteran experienced no weakened movement, fatigue, or 
incoordination in either his right or left knee.  He did, 
however, experience pain in both knees, as well as a 
restricted range of motion.  The examiner opined that the 
veteran gave only a submaximal effort during the course of 
the examination.  He was further of the opinion that 
patients with the veteran's condition should have 
experienced significant symptomatic relief following a 
successful arthroscopy.  

In a decision of March 1997, the veteran's previous 10 
percent evaluation for chondromalacia of the right knee 
with degenerative joint disease was increased to 
20 percent.  That same rating decision granted service 
connection and a 10 percent evaluation for chondromalacia 
of the left knee, with degenerative joint disease.  

During the course of an RO hearing in October 1997, the 
veteran offered testimony regarding the current severity 
of his service-connected right and left knee disabilities.

At the time of a private medical examination in October 
1998, the veteran gave a history of chondromalacia of the 
patella, which reportedly limited his activities.  On 
physical examination, his gait was within normal limits, 
with no localizing signs.  Toe and heel walking, but not 
squatting, were accomplished.  Calf measurements on the 
right and left were within normal limits, and no assistive 
devices were utilized.  Muscle strength was normal for all 
major muscle groups, and range of motion was full in all 
joints.  The pertinent clinical impression was of 
chondromalacia patella which restricted the veteran's 
squatting activity.

During the course of VA outpatient treatment in December 
1998, it was noted that the veteran was wearing knee 
braces on each knee.  Range of motion was from 0 to 110 
degrees in both knees, which were grossly stable.  The 
presence of patellofemoral tenderness bilaterally on 
palpation was noted.  

At the time of a private psychiatric examination in 
January 1999, the veteran complained of pain in his feet 
and knees.  Physical examination showed a full range of 
motion of all extremities, and no pertinent diagnosis was 
noted.  

On VA orthopedic examination in April 1999, the veteran 
complained of severe bilateral medial-sided knee pain, 
somewhat worse on the left than the right.  According to 
the veteran, his right knee pain was exacerbated by 
activity, and had been "progressively increasing."  The 
veteran stated that, due to his knee problems, he had been 
walking with a cane, and wearing bilateral hinged-knee 
braces.  Reportedly, while this helped with the veteran's 
ambulation, his bilateral knee pain severely limited his 
activities of daily living.  

Regarding his left knee, the veteran complained of 
persistent, medial-sided pain which had not responded to 
conservative measures, and which was associated with 
catching and popping.  He stated that he had undergone 
arthroscopy of his left knee, but continued to experience 
persistent left knee pain.  He denied any problem with 
catching, locking, or giving way of his knees.  On 
physical examination, there was no evidence of any 
swelling or effusion of either of the veteran's knees.  
Range of motion measurements showed flexion from 5 to 90 
degrees in the right knee, and from 10 to 90 degrees in 
the left knee.  Further flexion in the knees was 
associated with severe medial knee pain.  There was 
evidence of medial joint line tenderness bilaterally, as 
well as crepitus on flexion and extension.  Further noted 
were problems with tenderness in the patellofemoral joints 
bilaterally.  Lachman's and McMurray's tests were 
negative, as were the anterior draw and posterior drawer 
tests bilaterally.  The knees were stable to varus and 
valgus stress, as well as to anterior and posterior drawer 
stressing.  Patellar tracking was within normal limits 
bilaterally.  Radiographic studies of the knees were 
consistent with minimal medial compartment degenerative 
changes.  The clinical impression was of bilateral medial 
compartment knee pain, somewhat greater on the left than 
the right, post-traumatic in nature, and likely secondary 
to bilateral medial meniscus tears.

During the course of a hearing before the undersigned 
member of the Board in December 1999, the veteran offered 
testimony regarding the severity of his bilateral knee 
disabilities.

Magnetic resonance imaging of the veteran's knees 
conducted at a VA medical facility in March 2000 yielded 
findings consistent with a probable, small grade 3 tear of 
the posterior horn of the medial meniscus, in conjunction 
with mild patellar chondromalacia.  The knee was not 
identified.

Radiographic studies of the veteran's knees conducted at a 
VA medical facility in December 2000 showed evidence of 
minimal narrowing of the medial knee compartments 
bilaterally, with no other significant bone abnormality.

During the course of VA outpatient treatment in June 2000, 
the veteran's gait was described as steady with the 
assistance of bilateral knee braces and crutches.  
Strength in the upper and lower extremities was equal and 
within normal limits, and there was no evidence of any 
tenderness or deformity of the joints.  

On VA orthopedic examination in January 2001, it was noted 
that the veteran's claims folder was available, and had 
been reviewed.  Regarding his right knee, the veteran 
complained of continued giving way, catching, and locking.  
Concerning the left knee, the veteran stated that it had 
been progressively worsening over the course of the past 
15 years.  He complained of a significant amount of pain, 
to the point where he found it necessary to utilize knee 
braces to perform the activities of daily living.  

On physical examination, range of motion of the right knee 
was to full extension, though with a significant amount of 
force required to straighten the knee.  Flexion of the 
right knee was likewise described as full.  The collateral 
ligaments were intact to varus and valgus stressing.  The 
left knee showed a range of motion from 0 to approximately 
120 degrees, accompanied by some patellofemoral crepitus.  
Medial and lateral stressing of the patellofemoral joint 
was not painful, and both varus and valgus stressing were 
intact.  Based on anterior and posterior drawer testing, 
both the anterior and posterior cruciate ligaments 
appeared to be intact.  At the time of examination, no 
effusion was in evidence, and the knees were stable.  
There was no evidence of any warmth or erythema of the 
right knee, and effusion was minimal.  Examination was 
negative for any real joint line tenderness.  Palpation of 
the patellofemoral joints showed good nontender motion, 
though with some accompanying crepitus.  Varus and valgus 
stressing was good collaterally, and the ligaments were 
intact.  Anterior cruciate and posterior cruciate ligament 
drawer testing were similarly within normal limits.  The 
veteran was somewhat uncooperative secondary to reported 
pain in his knees.  Radiographic studies were consistent 
with a mild amount of degenerative disease, as well as a 
slight amount of joint space narrowing in the medial and 
tibial femoral compartments.  The pertinent diagnosis was 
of right and left knee degenerative joint disease and 
patellofemoral chondromalacia, with some traumatic 
arthritis in the left knee, more so than the right, based 
on evidence of a past intraoperative report.

In the opinion of the examiner, the veteran's 
chondromalacia would not weaken, or result in fatigue or 
incoordination, of his left or right knee.  Based on an 
evaluation of the veteran's gait, he walked in an upright, 
fairly antalgic/nonantalgic fashion, with minimal use of a 
cane.  Also noted was that the veteran did not appear to 
limp, but was rather encumbered by the braces that he wore 
on the outside of his jeans.  In the opinion of the 
examiner, a patient with the veteran's condition would be 
expected to experience significant symptomatic relief 
following successful arthroscopy.  However, according to 
the veteran, he had actually "gotten worse" since his 
arthroscopic debridement, suffering from continued pain 
and swelling. Swelling was, however, not notable during 
the course of examination.  

Analysis

The veteran in this case seeks increased ratings for his 
service-connected right and left knee disabilities.  In 
that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the rating schedule.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
Part 4 (2002).  

In evaluating the severity of a particular disability, it 
is essential to consider its history.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002). 

In the case at hand, service connection and an initial 10 
percent evaluation for chondromalacia of the left knee 
with degenerative joint disease was granted by a rating 
decision of March 1997.  The veteran voiced his 
disagreement with that decision, disputing the assignment 
of a 10 percent evaluation for his service-connected left 
knee disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity 
of the disorder.  The Court discussed the concept of the 
"staging" of ratings, finding that, in a case where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal.

Regarding the veteran's current claims for increase, a 10 
percent evaluation is warranted where there is evidence of 
slight impairment of the knee, including recurrent 
subluxation or lateral instability.  A 20 percent 
evaluation would require demonstrated evidence of moderate 
knee impairment, and/or dislocation of the semilunar 
cartilage of the knee, with frequent episodes of locking, 
pain, and effusion into the joint.  38 C.F.R. Part 4, 
Codes 5257, 5258 (2002).  A 20 percent evaluation would 
additionally be warranted were there to be shown a 
limitation of flexion to 30 degrees, or of extension to 15 
degrees, with a 30 percent evaluation requiring a 
limitation of flexion to 15 degrees, or a limitation of 
extension to 20 degrees.  38 C.F.R. Part 4, Codes 5260, 
5261 (2002).

It is clear that, as a result of the veteran's service-
connected right and left knee disabilities, he experiences 
not only a limitation in range of motion, but also pain 
productive of some functional loss.  While on VA 
orthopedic examination in March 1997, range of motion 
measurements were such as to at least arguably warrant the 
assignment of an increased evaluation, those measurements 
were the result of a submaximal effort on the part of the 
veteran.  While it is true that, over the course of this 
appeal, the veteran has continued to experience problems 
with pain and crepitus, as of the time of a recent VA 
orthopedic examination in January 2001, range of motion 
measurements were insufficient to warrant the assignment 
of increased evaluations.

Notwithstanding the above findings, the fact remains that, 
over a fairly extended period of time, the veteran has 
experienced considerable difficulty with each of his 
knees.  Such difficulty, in the opinion of the Board, is 
sufficient to warrant the assignment of a 20 percent 
evaluation for the veteran's service-connected 
chondromalacia of the left knee, with accompanying 
degenerative joint disease.  Based on the clinical 
evidence of record, the Board is of the opinion that 
current manifestations of the veteran's service-connected 
left knee disability more nearly approximate the criteria 
for moderate, as opposed to slight, impairment of the 
knee.  See 38 C.F.R. Part 4, Code 5257 (2002).  An 
evaluation in excess of 20 percent is not warranted, 
however, inasmuch as the left knee does not currently 
exhibit the severe impairment requisite to the assignment 
of that rating.  

As regards the veteran's right knee impairment, 	the 
Board is of the opinion that the 20 percent evaluation 
currently in effect is appropriate.  Based on current 
range of motion studies, an evaluation in excess of 20 
percent is not indicated.  Moreover, given the findings on 
recent VA orthopedic examination, there is no evidence of 
more than moderate impairment of the veteran's right knee.  
This is particularly the case given his ability to achieve 
full flexion and extension, although with some force, and 
the absence of effusion, warmth, or erythema of the 
veteran's right knee.

The Board acknowledges that, at present, there exists 
radiographic evidence of arthritis in each of the 
veteran's knees.  However, multiple ratings for the 
veteran's service-connected knee disabilities are not for 
application, inasmuch as there currently exists no 
evidence that the veteran suffers from both arthritis and 
instability of either of his knees.  See VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  

In reaching the above determinations, the Board has given 
due consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,. 
3.326(a) (2002), as those provisions redefine the 
obligations of the VA with respect to the duty to assist, 
and the enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the veteran 
in the development of all facts pertinent to his claims.  
To that end, in correspondence of September 2001, the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already 
been obtained.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of the VA to further notify the veteran what evidence 
would be secured by the VA, and what evidence would be 
secured by the veteran, is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
is of the opinion that no further duty to assist the 
veteran exists in this case.  



ORDER

An evaluation in excess of 20 percent for chondromalacia 
of the right knee with degenerative joint disease is 
denied.

A 20 percent evaluation for service-connected 
chondromalacia of the left knee with degenerative joint 
disease is granted, subject to those regulations governing 
the payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

